Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 8-10, 15, 21, and 30-35 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to a method, system, and non-transitory computer-readable medium for auditing of business controls using analytic control tests.  
 	The closest prior art, Bagchi et al. (US 2007/0198312) in view of Akimoto (US 2016/0254827 are analogous art of error detection.  However, Bagchi et al. in view of Akimoto alone or in combination do not teach:
“receiving, by a processor, data from a data source, wherein the data is associated with a business control; 
performing, by the processor, an indirect analytic control test (ACT) on the data, the indirect ACT measuring a relative variability of the data to determine whether the business control is operating consistently over time, wherein performing the indirect ACT on the data further comprises: 
calculating, by the processor, an actual coefficient of variation in the data;
 determining, by the processor, a coefficient of variation observation relative difference;
 determining, by the processor, a coefficient of variation lifetime relative difference; 
and determining, by the processor, a consecutive variation change of the actual coefficient of variation in the data;
 comparing, by the processor, an indirect ACT result to an indirect ACT threshold by: 
comparing, by the processor, the actual coefficient of variation to an actual coefficient of variation threshold; 
comparing, by the processor, the coefficient of variation observation relative difference to a coefficient of variation observation relative difference threshold; 
comparing, by the processor, the coefficient of variation lifetime relative difference to a coefficient of variation lifetime relative difference threshold; 
and comparing, by the processor, the consecutive variation change to a consecutive variation change threshold;
 and improving the integrity of the business control by determining, by the processor, an operating effectiveness of the business control based at least in part on the comparing of the indirect ACT result to the indirect ACT threshold”

as recited in independent Claims 1, 10, and 21.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
	
	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623